Exhibit 10.43

UNITED CONTINENTAL HOLDINGS, INC.

LONG-TERM RELATIVE PERFORMANCE PROGRAM

I. PURPOSE OF PROGRAM

1.1 Purpose. This United Continental Holdings, Inc. Long-Term Relative
Performance Program (the “Program”) has been adopted by the Compensation
Committee of the Board of Directors of United Continental Holdings, Inc., a
Delaware corporation (the “Company”), to implement in part the “Performance
Award” provisions of the United Continental Holdings, Inc. Incentive Plan 2010
(as amended from time to time, the “Incentive Plan 2010”), and is intended to
provide a method for attracting, motivating, and retaining key employees to
assist in the development and growth of the Company and its Subsidiaries. The
Program and Awards hereunder shall be subject to the terms of the Incentive Plan
2010, including the limitations on the maximum amount of compensation that may
be paid with respect to Performance Awards (as such term is defined in the
Incentive Plan 2010) as provided therein.

II. DEFINITIONS AND CONSTRUCTION

2.1 Definitions. Where the following words and phrases are used in the Program,
they shall have the respective meanings set forth below, unless the context
clearly indicates to the contrary:

(a) “Administrator” means the Committee or the Chief Executive Officer of the
Company (if the Chief Executive Officer is a director of the Company), subject
to the provisions of Section 3.1.

(b) “Award” means, with respect to each Participant for a Performance Period,
such Participant’s opportunity to earn a Payment Amount for such Performance
Period, upon the satisfaction of the terms and conditions of the Program. Awards
hereunder constitute Performance Awards (as such term is defined in the
Incentive Plan 2010) under the Incentive Plan 2010.

(c) “Award Notice” means a written notice issued by the Company to a Participant
evidencing such Participant’s receipt of an Award with respect to a Performance
Period.

(d) “Base Amount” means, with respect to a Participant, the Participant’s base
annual salary payable by the Company or a Subsidiary multiplied by the
Participant’s Base Amount Multiple.

(e) “Base Amount Multiple” means, with respect to a Participant who receives an
Award for a Performance Period, the percentage established by the Committee as
the Base Amount Multiple with respect to such Award pursuant to Section 3.1;
provided, however, that such percentage shall be 100% if the Committee does not
establish an alternative percentage pursuant to Section 3.1.

(f) “Basis Point” means one one-hundredth of one percent (0.01%).



--------------------------------------------------------------------------------

(g) “Board” means the Board of Directors of the Company.

(h) “Change of Control” means a “Change of Control” as defined in the United
Continental Holdings, Inc. 2008 Incentive Compensation Plan as in effect on the
date of grant of the applicable Award.

(i) “Change of Control Pre-tax Margin” means, with respect to a Performance
Period, the percentage established by the Committee to be the Change of Control
Pre-tax Margin with respect to such Performance Period pursuant to Section 3.1,
which shall be expressed as the Entry Pre-tax Margin for such Performance Period
plus that number of Basis Points established by the Committee pursuant to
Section 3.1.

(j) “Code” means the Internal Revenue Code of 1986, as amended.

(k) “Committee” means a committee of the Board comprised solely of two or more
outside directors (within the meaning of the term “outside directors” as used in
section 162(m) of the Code). Such committee shall be the Compensation Committee
of the Board unless and until the Board designates another committee of the
Board to serve as the Committee.

(l) “Company” means United Continental Holdings, Inc., a Delaware corporation.

(m) “Disability” or “Disabled” means, with respect to a Participant, the
disability of such Participant such as would entitle such Participant to receive
disability income benefits pursuant to the long-term disability plan of the
Company or a Subsidiary then covering such Participant or, if no such plan
exists or is applicable to such Participant, the permanent and total disability
of such Participant within the meaning of section 22(e)(3) of the Code;
provided, however, that if an amount payable pursuant to an Award constitutes
deferred compensation (within the meaning of section 409A of the Code) and
payment of such amount is intended to be triggered pursuant to section
409A(a)(2)(A)(ii) of the Code by a Participant’s disability, such term shall
mean that such Participant is considered “disabled” within the meaning of
section 409A of the Code.

(n) “Eligible Employee” means any individual who is an officer of the Company or
a Subsidiary.

(o) “Entry Level LTIP Percentage” means, with respect to each Participant who
receives an Award for a Performance Period, the percentage established by the
Administrator as the Entry Level LTIP Percentage for such Participant with
respect to such Award pursuant to Section 3.1.

(p) “Entry Pre-tax Margin” means, with respect to a Performance Period, the
percentage established by the Committee to be the Entry Pre-tax Margin with
respect to such Performance Period, which shall be expressed as the Industry
Pre-tax Margin for such Performance Period plus or minus that number of Basis
Points, if any, established by the Committee pursuant to Section 3.1.

(q) “Incentive Plan 2010” means the United Continental Holdings, Inc. Incentive
Plan 2010, as amended from time to time.

 

- 2 -



--------------------------------------------------------------------------------

(r) “Industry Group” means, with respect to each Performance Period, the
companies determined in accordance with the provisions of Article V for such
Performance Period.

(s) “Industry Pre-tax Margin” means, with respect to a Performance Period, the
percentage determined by dividing (i) the cumulative Pre-tax Income of all
companies in the Industry Group for such Performance Period by (ii) all such
companies’ cumulative revenues (determined for all such companies as provided in
Section 2.1(z) with respect to the Company) over such Performance Period. If the
fiscal year of a company in the Industry Group is not the calendar year, then
such company’s cumulative revenues for a Performance Period shall be determined
based upon the fiscal quarters of such company that coincide with the fiscal
quarters contained in such Performance Period.

(t) “Participant” means an Eligible Employee who has received an Award under the
Program with respect to a Performance Period pursuant to Section 4.1.

(u) “Payment Amount” means, with respect to each Participant and each
Performance Period for which the Performance Target is satisfied, an amount
equal to (i) such Participant’s Base Amount in effect as of the date specified
by the Administrator as the date for the determination of such amount for such
Performance Period (provided, however, that if the Administrator does not
specify such a date, then such Participant’s Base Amount shall be that in effect
as of the earlier of (A) the last day of such Performance Period, (B) the date
of such Participant’s death, Disability or Retirement, or (C) the day
immediately preceding the date upon which a Change of Control occurs),
multiplied by (ii) the Payout Percentage applicable to such Participant for such
Performance Period. Notwithstanding the foregoing, a Payment Amount may be
pro-rated as provided in the Program.

(v) “Payout Percentage” means, with respect to each Participant for a
Performance Period for which the Performance Target is satisfied, a percentage,
determined as of the earlier of (i) the last day of such Performance Period,
(ii) the date of such Participant’s death, Disability or Retirement, or
(iii) the day immediately preceding the date upon which a Change of Control
occurs, equal to such Participant’s Entry Level LTIP Percentage plus:

(A) if the Company’s Pre-tax Margin with respect to such Performance Period
exceeds the Entry Pre-tax Margin with respect to such Performance Period and if
there is a difference between the Target Pre-tax Margin and Entry Pre-tax Margin
with respect to such Performance Period, an additional percentage equal to
(x) such Participant’s Target Level LTIP Percentage divided by (y) the
difference between the Target Pre-tax Margin with respect to such Performance
Period and the Entry Pre-tax Margin with respect to such Performance Period
(expressed in Basis Points), for each Basis Point that the Company’s Pre-tax
Margin with respect to such Performance Period exceeds the Entry Pre-tax Margin
with respect to such Performance Period, up to and including the Target Pre-tax
Margin with respect to such Performance Period; and

(B) if the Company’s Pre-tax Margin with respect to such Performance Period
exceeds the Target Pre-tax Margin with respect to such Performance Period and if
there is a difference between the Stretch Pre-tax Margin and Target Pre-tax
Margin with respect to such Performance Period, an additional percentage equal
to (x) such Participant’s

 

- 3 -



--------------------------------------------------------------------------------

Stretch Level LTIP Percentage divided by (y) the difference between the Stretch
Pre-tax Margin with respect to such Performance Period and the Target Pre-tax
Margin with respect to such Performance Period (expressed in Basis Points), for
each Basis Point that the Company’s Pre-tax Margin with respect to such
Performance Period exceeds the Target Pre-tax Margin with respect to such
Performance Period, up to and including the Stretch Pre-tax Margin with respect
to such Performance Period.

(w) “Performance Period” means each three-year period commencing on the first
day of a calendar year that begins on or after January 1, 2011. Notwithstanding
the foregoing, no new Performance Period shall commence on or after the date
upon which a Change of Control occurs, unless otherwise determined by the
Committee.

(x) “Performance Target” means, with respect to a Performance Period, the
minimum level of Pre-tax Margin that must be achieved for such Performance
Period in order for a Participant to receive a Payment Amount for such
Performance Period. Achievement of the Performance Target for a Performance
Period means that the Pre-tax Margin with respect to such Performance Period
equals or exceeds the Entry Pre-tax Margin for such Performance Period.

(y) “Pre-tax Income” means, with respect to the Company and each company in the
Industry Group and each Performance Period, the aggregate consolidated net
income adjusted to exclude reported income taxes of the Company or such company
for such Performance Period. Pre-tax Income shall be determined based on the
regularly prepared and publicly available statements of operations of the
Company and each company in the Industry Group prepared in accordance with
applicable accounting rules; provided, however, that Pre-tax Income shall be
adjusted to exclude (i) write-offs of assets (including aircraft and associated
parts), (ii) one-time gains or losses from the disposal of assets, and (iii) any
other item of gain, income, loss, or expense determined to be special,
extraordinary or unusual in nature or infrequent in occurrence, in each case
under clauses (i), (ii) and (iii) as determined by the Committee in accordance
with applicable accounting rules. If the fiscal year of a company in the
Industry Group is not the calendar year, then such company’s Pre-tax Income for
a Performance Period shall be determined based upon the fiscal quarters of such
company that coincide with the fiscal quarters in such Performance Period.

(z) “Pre-tax Margin” means, with respect to the Company and each Performance
Period, the cumulative Pre-tax Income for the Company for such Performance
Period divided by the Company’s cumulative revenues (determined on a
consolidated basis based on the regularly prepared and publicly available
statements of operations of the Company prepared in accordance with applicable
accounting rules) over such Performance Period; provided, however, that, such
cumulative revenues shall be adjusted to exclude any item determined to be
special, extraordinary or unusual in nature or infrequent in occurrence as
determined by the Committee in accordance with applicable accounting rules.

(aa) “Program” means this United Continental Holdings, Inc. Long-Term Relative
Performance Program, as amended from time to time.

(bb) “Qualifying Event” means, with respect to a Participant, the termination of
such Participant’s employment with the Company under circumstances which would
permit such

 

- 4 -



--------------------------------------------------------------------------------

Participant to receive a cash severance payment pursuant to an employment
agreement between such Participant and the Company or a Subsidiary or, if no
such employment agreement exists, then pursuant to the severance plan, if any,
of the Company or a Subsidiary then covering such Participant; provided,
however, that a Qualifying Event shall not include any such termination that
results from such Participant’s voluntary separation from service which is not
treated as an “involuntary separation from service” pursuant to Treasury
regulation section 1.409A-1(n)(2).

(cc) “Retirement,” “Retires” or “Retired” means retirement of a Participant from
employment with the Company or a Subsidiary in accordance with the applicable
employer’s employment policies and regulations, as amended from time to time.

(dd) “Section 16” means Section 16 of the Securities Exchange Act of 1934, as
amended (including any successor section to the same or similar effect).

(ee) “Stretch Level LTIP Percentage” means, with respect to each Participant who
receives an Award for a Performance Period, the percentage (which may be 0%)
established by the Administrator as the Stretch Level LTIP Percentage for such
Participant with respect to such Award pursuant to Section 3.1.

(ff) “Stretch Pre-tax Margin” means, with respect to a Performance Period, the
percentage established by the Committee to be the Stretch Pre-tax Margin with
respect to such Performance Period pursuant to Section 3.1, which shall be
expressed as the Target Pre-tax Margin for such Performance Period plus that
number of Basis Points, if any, established by the Committee pursuant to
Section 3.1.

(gg) “Subsidiary” for purposes of participation in the Program means any entity
(other than the Company) with respect to which the Company, directly or
indirectly through one or more other entities, owns equity interests possessing
50 percent or more of the total combined voting power of all equity interests of
such entity (excluding voting power that arises only upon the occurrence of one
or more specified events).

(hh) “Target Level LTIP Percentage” means, with respect to each Participant who
receives an Award for a Performance Period, the percentage (which may be 0%)
established by the Administrator as the Target Level LTIP Percentage for such
Participant with respect to such Award pursuant to Section 3.1.

(ii) “Target Pre-tax Margin” means, with respect to a Performance Period, the
percentage established by the Committee to be the Target Pre-tax Margin with
respect to such Performance Period pursuant to Section 3.1, which shall be
expressed as the Entry Pre-tax Margin for such Performance Period plus that
number of Basis Points, if any, established by the Committee pursuant to
Section 3.1.

2.2 Number, Gender, Headings, and Periods of Time. Wherever appropriate herein,
words used in the singular shall be considered to include the plural, and words
used in the plural shall be considered to include the singular. The masculine
gender, where appearing in the Program, shall be deemed to include the feminine
gender. The headings of Articles, Sections, and Paragraphs herein are included
solely for convenience. If there is any conflict between such headings and the
text of the Program, the text shall control. All references to Articles,
Sections,

 

- 5 -



--------------------------------------------------------------------------------

and Paragraphs are to the Program unless otherwise indicated. Any reference in
the Program to a period or number of days, weeks, months, or years shall mean,
respectively, calendar days, calendar weeks, calendar months, or calendar years
unless expressly provided otherwise.

III. ADMINISTRATION

3.1 Administration by the Administrator. The Program shall be administered by
the Administrator, so that (i) Awards made to, and the administration (or
interpretation of any provision) of the Program as it relates to, any person who
is subject to Section 16, shall be made or effected by the Committee, and
(ii) Awards made to, and the administration (or interpretation of any provision)
of the Program as it relates to, any person who is not subject to Section 16,
shall be made or effected by the Committee or the Chief Executive Officer of the
Company (or, if the Chief Executive Officer is not a director of the Company,
the Committee), unless the Program specifies that the Committee shall take
specific action (in which case such action may only be taken by the Committee)
or the Committee (as to any Award described in this clause (ii) or the
administration or interpretation of any specific provision of the Program)
specifies that it shall serve as Administrator. Notwithstanding the foregoing,
the Committee may from time to time in its discretion put any conditions and
restrictions on the powers that may be exercised by the Chief Executive Officer
of the Company in his or her capacity as Administrator. The action of a majority
of the members of the Committee will be the act of the Committee.

Within 90 days after the first day of each Performance Period commencing on or
after January 1, 2011 (but in no event after the date required for a performance
goal to be considered preestablished under section 162(m) of the Code): (i) the
Committee shall establish in writing for purposes of the Program the applicable
Entry Pre-tax Margin, Change of Control Pre-tax Margin, Target Pre-tax Margin
and Stretch Pre-tax Margin (such that at all times the Stretch Pre-tax Margin
shall be equal to or higher than the Target Pre-tax Margin, which in turn shall
be equal to or higher than the Entry Pre-tax Margin) for each such Performance
Period; and (ii) the Administrator shall establish in writing the Base Amount
Multiple (if other than 100%), Entry Level LTIP Percentage, Target Level LTIP
Percentage and Stretch Level LTIP Percentage for each Participant with respect
to such Performance Period (provided, however, that the Administrator may select
a Participant to participate and establish the amounts under this clause
(ii) after such 90-day period), and each of the items established under this
clause (ii) may, but are not required to, be established by officer level. The
targets and other amounts established by the Administrator pursuant to the
preceding sentence shall in each case be subject to adjustment as determined by
the Administrator in its discretion as a result of changes in accounting
principles and other significant extraordinary items or events; provided that in
respect of any Award intended to qualify as performance-based compensation
within the meaning of section 162(m) of the Code, such adjustments may only be
made if and to the extent permitted by section 162(m) of the Code. At the time a
Participant commences participation in the Program for a Performance Period, the
Administrator shall determine the time at which such Participant’s Base Amount
for such Performance Period shall be determined for purposes of determining such
Participant’s Payment Amount for such Performance Period.

3.2 Powers of the Administrator. The Administrator shall supervise the
administration and enforcement of the Program according to the terms and
provisions hereof and shall have the sole discretionary authority and all of the
powers necessary to accomplish these

 

- 6 -



--------------------------------------------------------------------------------

purposes. The Administrator (which shall be limited solely to the Committee to
the extent provided in the Program) shall have all of the powers specified for
it under the Program, including, without limitation, the power, right, or
authority: (a) to designate an Eligible Employee as a Participant with respect
to a Performance Period at any time prior to the last day of such period,
(b) from time to time to establish rules and procedures for the administration
of the Program, which are not inconsistent with the provisions of the Program or
the Incentive Plan 2010, and any such rules and procedures shall be effective as
if included in the Program, (c) to construe in its discretion all terms,
provisions, conditions and limitations of the Program and any Award Notice,
(d) to correct any defect or to supply any omission or to reconcile any
inconsistency that may appear in the Program or in any Award Notice in such
manner and to such extent as the Administrator shall deem appropriate, (e) to
determine the Entry Pre-tax Margin, the Target Pre-tax Margin, the Stretch
Pre-tax Margin, the Change of Control Pre-tax Margin and the Participant Base
Amount Multiples, Entry Level LTIP Percentages, Target Level LTIP Percentages
and Stretch Level LTIP Percentages with respect to each relevant Performance
Period, (f) to make determinations as to whether the Performance Targets for the
various Performance Periods were satisfied, (g) to certify in writing, prior to
the payment of any amount under the Program with respect to a Performance
Period, whether the Performance Targets relating to such Performance Period and
any other material terms of the Program have in fact been satisfied, (h) to
exercise its discretion to reduce or eliminate certain Payment Amounts pursuant
to Section 6.2(b), and (i) to make all other determinations necessary or
advisable for the administration of the Program.

3.3 Administrator Decisions Conclusive; Standard of Care. The Administrator
shall, in its sole discretion exercised in good faith (which, for purposes of
this Section 3.3, shall mean the application of reasonable business judgment),
make all decisions and determinations and take all actions necessary in
connection with the administration of the Program. All such decisions,
determinations, and actions by the Administrator shall be final, binding, and
conclusive upon all persons. However, in the event of any conflict in any such
determination as between the Committee and the Chief Executive Officer of the
Company, each acting in its or his capacity as Administrator of the Program, the
determination of the Committee shall be conclusive. The Administrator shall not
be liable for any action or determination taken or made in good faith or upon
reliance in good faith on the records of the Company or information presented to
the Administrator by the Company’s officers, employees, or other persons
(including the Company’s outside auditors) as to matters the Administrator
reasonably believes are within such other person’s professional or expert
competence. If a Participant disagrees with any decision, determination, or
action made or taken by the Administrator, then the dispute will be limited to
whether the Administrator has satisfied its duty to make such decision or
determination or take such action in good faith. No liability whatsoever shall
attach to or be incurred by any past, present or future stockholders, officers,
directors or employees, as such, of the Company or any of its Subsidiaries,
under or by reason of the Program or the administration thereof, and each
Participant, in consideration of receiving benefits and participating hereunder,
expressly waives and releases any and all claims relating to any such liability.

IV. PARTICIPATION AND AWARD NOTICES

4.1 Participation. Each individual who is an Eligible Employee on the first day
of a Performance Period or who becomes an Eligible Employee after the first day
of a Performance

 

- 7 -



--------------------------------------------------------------------------------

Period shall become a Participant and receive an Award with respect to such
Performance Period only if such individual is selected by the Administrator in
its sole discretion (subject to the terms of any applicable employment
agreement) for participation in the Program with respect to such Performance
Period prior to the last day of such Performance Period. Unless otherwise
determined by the Administrator, Payment Amounts with respect to an Award for an
individual who becomes a Participant with respect to such Award after the first
day of the related Performance Period shall be pro-rated based on a fraction,
the numerator of which is (except as otherwise provided in Section 6.3 or
Section 6.4) the number of days during the period beginning on the date of such
Participant’s commencement of participation in the Program for such Performance
Period and ending on the last day of such Performance Period, and the
denominator of which is the total number of days in such Performance Period.

4.2 Award Notices. The Company shall provide an Award Notice to each Eligible
Employee who becomes a Participant with respect to a Performance Period within
90 days after such Eligible Employee becomes such a Participant. Each Award
Notice shall specify (a) the Performance Period to which the Award relates,
(b) the applicable Entry Pre-tax Margin, Target Pre-tax Margin and Stretch
Pre-tax Margin, (c) the applicable Base Amount Multiple, and (d) the applicable
Payout Percentages set forth in Section 2.1(v) with respect to the Participant
applicable upon the date of grant of the Award.

V. INDUSTRY GROUP

5.1 Initial Designation. The Industry Group shall consist of Alaska Air Group,
Inc., AMR Corporation, Delta Air Lines, Inc., Southwest Airlines Co., US Airways
Group, Inc., and JetBlue Airways Corporation; provided, however, that (a) within
90 days after the first day of each Performance Period, the Committee may in its
discretion add any air carrier to, or remove any such company from, the Industry
Group for such Performance Period and (b) the Industry Group for each
Performance Period shall be subject to adjustment as provided in Section 5.2.

5.2 Adjustments to the Industry Group During a Performance Period. Except as
provided in clause (a) of the proviso to Section 5.1, no company shall be added
to, or removed from, the Industry Group for a Performance Period during such
period; provided, however, that a company shall be removed from the Industry
Group for a Performance Period if (a) during such period, (i) such company
ceases to maintain publicly available statements of operations prepared in
accordance with applicable accounting rules, (ii) such company is not the
surviving entity in any merger, consolidation, or other non-bankruptcy
reorganization (or survives only as a subsidiary of an entity other than a
previously wholly owned subsidiary of such company), unless such company
separately maintains for the Performance Period publicly available statements of
operations prepared in accordance with applicable accounting rules, (iii) such
company sells, leases, or exchanges all or substantially all of its assets to
any other person or entity (other than a previously wholly owned subsidiary of
such company), or (iv) such company is dissolved and liquidated, or (b) more
than 20% of such company’s revenues (determined on a consolidated basis based on
the regularly prepared and publicly available statements of operations of such
company prepared in accordance with applicable accounting rules) for any fiscal
year of such company that ends during such Performance Period are attributable
to the operation of businesses other than such company’s airline business.

 

- 8 -



--------------------------------------------------------------------------------

VI. AWARD PAYMENTS

6.1 Determinations and Certification by the Committee. As soon as
administratively feasible after the end of each Performance Period, the
Committee shall determine whether a Performance Target has been achieved for
such Performance Period and, if so, the level of such achievement. The
Committee’s determination as to whether the applicable Performance Target for a
Performance Period has been satisfied shall be certified by the Committee in
writing (including by electronic mail transmission). For purposes of the
preceding sentence, approved minutes of the Committee meeting in which the
certification is made shall be treated as a written certification.
Notwithstanding the foregoing, each written certification by the Committee
(including a certification by electronic email transmission) under this
Section 6.1 shall be made by a date which will permit the Company to comply with
the time of payment requirements of Sections 6.2 and 6.3 (after giving effect to
the provisions of Section 6.7).

6.2 Eligibility for Payment of Awards.

(a) In General. Subject to Section 6.2(b) and the delayed payment restrictions
of Section 6.6, upon the Committee’s written certification in accordance with
Section 6.1 that the applicable Performance Target for a Performance Period has
been satisfied, each Participant who has received an Award with respect to such
Performance Period, who has remained continuously employed by the Company from
the date he or she received such Award until the last day of such Performance
Period and who has not surrendered such Award to the Company shall be entitled
to the Payment Amount applicable to such Participant’s Award for such
Performance Period. Except as provided in Section 6.3 and Section 6.4, if a
Participant’s employment with the Company terminates for any reason whatsoever
prior to the last day of a Performance Period, then such Participant shall not
be entitled to receive any payment under the Program with respect to his or her
Award for such Performance Period, unless otherwise determined by the
Administrator or otherwise provided in the Participant’s employment agreement
with the Company or a Subsidiary. Payment of the amount to which a Participant
becomes entitled pursuant to this Section 6.2 shall be made by the Company no
later than March 15 of the year following the end of the applicable Performance
Period.

(b) Negative Discretion. Notwithstanding the provisions of Section 6.2(a) and,
except as provided in the last sentence of this paragraph, notwithstanding the
provisions of Section 6.3(b), the Committee shall have the right to reduce or
eliminate any Payment Amount with respect to a Performance Period that is
otherwise payable pursuant to such Sections if the Committee determines in its
discretion that such reduction or elimination is appropriate and in the best
interest of the Company based on the Company’s unrestricted cash, cash
equivalents and short term investments and cash readily accessible under the
Company’s unused lines of credit as of the end of such Performance Period;
provided, however, that any such reduction or elimination shall apply in a
uniform and nondiscriminatory manner to all Participants who are, but for the
application of this paragraph, entitled to receive a Payment Amount under such
Sections with respect to such Performance Period. The Committee shall not have
the right to reduce or eliminate any Payment Amount that is payable pursuant to
Section 6.3(a), Section 6.4 or, following a Change of Control, Section 6.3(b).

 

- 9 -



--------------------------------------------------------------------------------

6.3 Death, Disability or Retirement During a Performance Period.

(a) Death or Disability. Except as specifically provided in a Participant’s
employment agreement with the Company or a Subsidiary, if, during a Performance
Period with respect to which a Participant has received an Award, such
Participant dies or becomes Disabled, then as to such Participant only (i) the
Performance Target for each Performance Period that began prior to the date of
such Participant’s death or Disability and which has not ended as of such date
shall be deemed to have been satisfied (determined based upon achievement of the
Target Pre-tax Margin level of performance), and (ii) the provisions of Sections
6.1 and 6.2 shall cease to apply with respect to such Performance Period. Except
as specifically provided in a Participant’s employment agreement with the
Company or a Subsidiary, with respect to each Performance Period that began
prior to the date of such Participant’s death or Disability and which has not
ended as of such date with respect to which the Performance Target has been
deemed satisfied in the manner described in clause (i) of the preceding
sentence, such Participant (or, in the case of death, such Participant’s estate)
shall (A) receive a payment from the Company, as soon as administratively
practicable after the date of such Participant’s death or Disability (but in no
event later than March 15 of the calendar year following the calendar year in
which occurred the Participant’s death or Disability), equal to the relevant
Payment Amount applicable to such Participant’s Award for such Performance
Period multiplied by a fraction, the numerator of which is the number of days
during the period beginning on the date of such Participant’s commencement of
participation in the Program for such Performance Period and ending on the date
such Participant died or became Disabled, and the denominator of which is the
number of days in the entire Performance Period, and (B) not be entitled to any
additional payment under the Program with respect to such Performance Period.

(b) Retirement. Except as specifically provided in a Participant’s employment
agreement with the Company of a Subsidiary, if a Participant Retires during a
Performance Period, then such Participant shall (i) obtain a Payout Percentage
with respect to each related Award based on the actual level of the Performance
Target achieved (or, if Section 6.4(a) applies to any corresponding Award held
by a Participant who has not terminated employment, then based on the deemed
achievement of the Change of Control Pre-tax Margin), and (ii) subject to
Section 6.2(b), receive a Payment Amount with respect to each such Award if and
at the same time as payments are made to other Participants who have received
corresponding Awards and who have not terminated employment (or, if earlier, no
later than March 15 of the calendar year following the calendar year in which a
Change of Control occurs), subject, however, to proration based on a fraction,
the numerator of which is the number of days during the period beginning on the
date of such Participant’s commencement of participation in the Program with
respect to such Award and ending on the date such Participant Retired, and the
denominator of which is the number of days in the entire related Performance
Period.

(c) Change of Control. The preceding provisions of this Section 6.3 shall not be
applicable to a Participant who dies, becomes Disabled or Retires on or after
the date upon which a Change of Control occurs.

 

- 10 -



--------------------------------------------------------------------------------

6.4 Change of Control During a Performance Period.

(a) Upon the occurrence of a Change of Control, with respect to each Participant
who is employed by the Company on the day immediately preceding the date of such
Change of Control, (i) the Performance Target for each Performance Period that
began prior to the date of such Change of Control and which has not ended as of
such date shall be deemed to have been achieved at the Change of Control Pre-tax
Margin level of performance for such Performance Period and (ii) the provisions
of Sections 6.1 and 6.2 shall cease to apply.

(b) With respect to a Performance Period described in Section 6.4(a), on or
before the Applicable Payment Date (as defined below) following the end of each
calendar year in such Performance Period ending on or after the date of such
Change of Control, each Retirement Eligible Participant (as defined below) with
respect to such calendar year who has received an Award with respect to such
Performance Period shall receive a payment from the Company equal to (i) the
Payment Amount applicable to such Participant’s Award for such Performance
Period multiplied by a fraction, the numerator of which is the number of days
during the period beginning on the date of such Participant’s commencement of
participation in the Program for such Performance Period and ending on the last
day of such calendar year, and the denominator of which is the number of days in
the entire Performance Period, minus (ii) the aggregate payments, if any, made
to such Participant pursuant to this paragraph with respect to prior calendar
years. For purposes of the preceding sentence, (A) the “Applicable Payment Date”
with respect to a calendar year shall mean March 15 of the year following the
end of such calendar year, and (B) a Participant shall be considered a
“Retirement Eligible Participant” with respect to a calendar year if such
Participant was eligible to Retire during such year and did not suffer a
Qualifying Event, die, become Disabled or Retire during such year.

(c) If a Change of Control occurs and on the date thereof or thereafter during a
Performance Period described in Section 6.4(a) a Participant who has received an
Award with respect to such Performance Period suffers a Qualifying Event or
dies, becomes Disabled, or Retires, then, with respect to such Performance
Period, such Participant (or, in the case of death, such Participant’s estate)
shall (i) no later than March 15 of the year following the occurrence of the
Qualifying Event, death, Disability or Retirement, receive a payment from the
Company equal to (A) the Payment Amount applicable to such Participant’s Award
for such Performance Period multiplied by a fraction, the numerator of which is
the number of days during the period beginning on the date of such Participant’s
commencement of participation in the Program for such Performance Period and
ending on the date such Participant died, became Disabled, Retired or suffered
the Qualifying Event, and the denominator of which is the number of days in the
entire Performance Period, minus (B) the aggregate payments, if any, made or
payable to such Participant pursuant to Section 6.4(b) with respect to calendar
years that ended prior to the date of such Participant’s Qualifying Event,
death, Disability or Retirement, and (ii) not be entitled to any additional
payment under the Program with respect to such Performance Period (other than
any unpaid amount owed to such Participant pursuant to Section 6.4(b) with
respect to a calendar year that ended prior to the date of such Participant’s
Qualifying Event, death, Disability or Retirement).

(d) With respect to a Participant who received an Award with respect to a
Performance Period described in Section 6.4(a), who did not die, become
Disabled, Retire or

 

- 11 -



--------------------------------------------------------------------------------

suffer a Qualifying Event during such Performance Period and who remained
continuously employed by the Company from the date he or she received such Award
until the last day of such Performance Period, such Participant shall receive a
payment from the Company on or before March 15 of the year following the last
day of such Performance Period in an amount equal to (i) the Payment Amount
applicable to such Participant’s Award for such Performance Period, minus
(ii) the aggregate payments, if any, made or payable to such Participant
pursuant to Section 6.4(b) with respect to such Award.

6.5 Form of Payment of Awards. All payments to be made under the Program to a
Participant with respect to an Award shall be paid in a single lump sum payment
in cash.

6.6 Delayed Payment Restriction. With respect to a Participant who is identified
as a specified employee (within the meaning of section 409A(a)(2)(B)(i) of the
Code and as determined by the Company in accordance with any of the methods
permitted under the regulations issued under section 409A of the Code) and who
is to receive a payment hereunder (which payment is not a “short-term deferral”
for purposes of section 409A of the Code) on account of such Participant’s
separation from service (within the meaning of section 409A(a)(2)(A)(i) of the
Code and applicable administrative guidance thereunder, but excluding a
separation from service by reason of death or Disability), the payment to such
Participant shall not be made prior to the earlier of (a) the date that is six
months after the Participant’s termination of employment or (b) the date of
death of the Participant. In such event, any payment to which the Participant
would have otherwise been entitled during the first six months following the
Participant’s termination of employment (or, if earlier, prior to the
Participant’s date of death) shall be accumulated and paid in the form of a
single lump sum payment to the Participant on the date that is six months after
the Participant’s termination of employment or to the Participant’s estate on
the date of the Participant’s death, as applicable.

6.7 Time of Payment Obligations. Any obligation hereunder to make a payment on a
specified date shall be deemed to have been satisfied in the event that such
payment is made within five business days after such specified date; provided,
however, that, with respect to a payment that is intended to qualify as a
“short-term deferral” under section 409A of the Code, in no event shall such
payment be made later than the date required in order for such payment to so
qualify.

VII. TERMINATION AND AMENDMENT OF PROGRAM

7.1 Termination and Amendment. Subject to the terms of this Section 7.1, the
Committee may amend the Program at any time and from time to time, and the
Committee may at any time terminate the Program (in its entirety or as it
applies to one or more specified Subsidiaries) with respect to Performance
Periods that have not commenced as of the date of such Committee action;
provided, however, that, (a) except as provided in the following sentence, the
Program may not be amended in a manner that would impair the rights of any
Participant with respect to any outstanding Award without the consent of such
Participant, and (b) to the extent required by section 409A of the Code, the
Program may not be amended or terminated in a manner that would give rise to an
impermissible acceleration of the time or form of a payment of a benefit under
the Program pursuant to section 409A(a)(3) of the Code and any regulations or
guidance issued thereunder. Notwithstanding anything in the Program or an

 

- 12 -



--------------------------------------------------------------------------------

Award Notice to the contrary, if the Committee determines that the terms of the
Program and/or any Award Notice do not, in whole or in part, satisfy the
requirements of section 409A of the Code (or the requirements for an exemption
to the application of section 409A of the Code), then the Committee, in its sole
discretion, may unilaterally modify the Program and any such Award Notice in
such manner as it deems appropriate to comply with such section and any
regulations or guidance issued thereunder (or to qualify for an exemption to the
application of such section). No Participant’s participation herein may be
terminated in contemplation of or in connection with a Change of Control. The
Program may not be amended or terminated in contemplation of or in connection
with a Change of Control unless adequate and effective provision for the making
of all payments otherwise payable pursuant to Section 6.4 (as in effect on the
date of the grant of the affected Award) with respect to such Change of Control
shall be made in connection with any such amendment or termination. The
Committee shall remain in existence after the termination of the Program for the
period determined necessary by the Committee to facilitate the termination of
the Program and the payment of any outstanding Awards hereunder, and all
provisions of the Program that are necessary, in the opinion of the Committee,
for equitable operation of the Program during such period shall remain in force.

VIII. MISCELLANEOUS PROVISIONS

8.1 No Effect on Employment Relationship. Except as expressly provided otherwise
herein, for all purposes of the Program, a Participant shall be considered to be
in the employment of the Company as long as he or she has not incurred a
separation from service with the Company and its affiliates within the meaning
of section 409A(a)(2)(A)(i) of the Code and applicable administrative guidance
issued thereunder; provided, however, that whether such a separation from
service has occurred shall be determined based upon a reasonably anticipated
permanent reduction in the level of bona fide services to be performed to no
more than 20% (or 49% if the Participant will no longer serve as an officer of
the Company) of the average level of bona fide services provided in the
immediately preceding 36 months. Nothing in the adoption of the Program, the
grant of Awards, or the payment of amounts under the Program shall confer on any
person the right to continued employment by the Company or any Subsidiary or
affect in any way the right of the Company (or a Subsidiary, if applicable) to
terminate such employment at any time. Unless otherwise provided in a written
employment agreement, the employment of each Participant shall be on an at-will
basis, and the employment relationship may be terminated at any time by either
the Participant or the Participant’s employer for any reason whatsoever, with or
without cause. Any question as to whether and when there has been a termination
of a Participant’s employment for purposes of the Program, and the reason for
such termination, shall be determined solely by and in the discretion of the
Administrator, and its determination shall be final, binding, and conclusive on
all parties.

8.2 Prohibition Against Assignment or Encumbrance. No Award or other right,
title, interest, or benefit hereunder shall ever be assignable or transferable,
or liable for, or charged with any of the torts or obligations of a Participant
or any person claiming under a Participant, or be subject to seizure by any
creditor of a Participant or any person claiming under a Participant. No
Participant or any person claiming under a Participant shall have the power to
anticipate or dispose of any Award or other right, title, interest, or benefit
hereunder in any manner until the same shall have actually been distributed free
and clear of the terms of the Program. Payments with respect to an Award shall
be payable only to the Participant (or (a) in

 

- 13 -



--------------------------------------------------------------------------------

the event of a Disability that renders such Participant incapable of conducting
his or her own affairs, any payment due under the Program to such Participant
shall be made to his or her duly appointed legal representative and (b) in the
event of the death of a Participant, any payment due under the Program to such
Participant shall be made to his or her estate). Notwithstanding the preceding
provisions of this paragraph, the Administrator shall comply with the terms of
any qualified domestic relations order providing for the transfer or assignment
of all or any portion of a Participant’s interest under the Program. The
provisions of the Program shall be binding on all successors and permitted
assigns of a Participant, including without limitation the estate of such
Participant and the executor, administrator or trustee of such estate, or any
receiver or trustee in bankruptcy or representative of the Participant’s
creditors.

8.3 Unfunded, Unsecured Program. The Program shall constitute an unfunded,
unsecured obligation of the Company to make payments of incentive compensation
to certain individuals from its general assets in accordance with the Program.
Each Award granted under the Program merely constitutes a mechanism for
measuring such incentive compensation and does not constitute a property right
or interest in the Company, any Subsidiary, or any of their assets. Neither the
establishment of the Program, the granting of Awards, nor any other action taken
in connection with the Program shall be deemed to create an escrow or trust fund
of any kind.

8.4 No Rights of Participant. No Participant shall have any security or other
interest in any assets or stock of the Company or any Subsidiary as a result of
participation in the Program (except after payment thereof to the Participant).
Participants and all persons claiming under Participants shall rely solely on
the unsecured promise of the Company set forth herein, and nothing in the
Program, an Award or an Award Notice shall be construed to give a Participant or
anyone claiming under a Participant any right, title, interest, or claim in or
to any specific asset, fund, entity, reserve, account, or property of any kind
whatsoever owned by the Company or any Subsidiary or in which the Company or any
Subsidiary may have an interest now or in the future; but each Participant shall
have the right to enforce any claim hereunder in the same manner as a general
creditor. Neither the establishment of the Program nor participation hereunder
shall create any right in any Participant to make any decision, or provide input
with respect to any decision, relating to the business of the Company or any
Subsidiary.

8.5 Clawback. Notwithstanding any provision in the Program to the contrary, the
payments and benefits provided under the Program shall be subject to a clawback
to the extent necessary to comply with applicable law including, without
limitation, the requirements of the Dodd-Frank Wall Street Reform and Consumer
Protection Act or any Securities and Exchange Commission rule.

8.6 Tax Withholding. The Company and the Subsidiaries shall deduct and withhold,
or cause to be withheld, from a Participant’s payment made under the Program, or
from any other payment to such Participant, an amount necessary to satisfy any
and all tax withholding obligations arising under applicable local, state,
federal, or foreign laws associated with such payment. The Company and the
Subsidiaries may take any other action as may in their opinion be necessary to
satisfy all obligations for the payment and withholding of such taxes.

 

- 14 -



--------------------------------------------------------------------------------

8.7 No Effect on Other Compensation Arrangements. Nothing contained in the
Program or any Participant’s Award or Award Notice shall prevent the Company or
any Subsidiary from adopting or continuing in effect other or additional
compensation arrangements affecting any Participant. Nothing in the Program
shall be construed to affect the provisions of any other compensation plan or
program maintained by the Company or any Subsidiary.

8.8 Subsidiaries. The Company may require any Subsidiary employing a Participant
to assume and guarantee the Company’s obligations hereunder to such Participant,
either at all times or solely in the event that such Subsidiary ceases to be a
Subsidiary.

8.9 Governing Law. The Program shall be construed in accordance with the laws of
the State of Delaware, without giving effect to the conflict of laws provisions
thereof.

 

- 15 -